Citation Nr: 1631542	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-04 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for fatigue, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with bipolar disorder.  

3.  Whether new and material evidence has been received to reopen service connection for memory loss, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with bipolar disorder.  

4.  Whether new and material evidence has been received to reopen service connection for lethargy, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Army from September 1983 to July 1987, and from September 1989 to January 2003.  She also had periods of active duty for training and/or inactive duty training as a member of the Air National Guard from September 1987 to September 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  

In May 2016, the Veteran testified in Washington, D.C., before a Veterans Law Judge.  A transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





FINDINGS OF FACT

1.  In an January 2004 rating decision, the RO denied service connection for memory loss and lethargy. The Veteran did not perfect a timely appeal of this decision. 
 
2.  Records received since the January 2004 rating decision contains evidence not previously considered that has a tendency to establish a disability related to memory loss.

3.  Records received since the January 2004 rating decision contains evidence not previously considered that has a tendency to establish a disability related to lethargy.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying a service connection claim for memory loss and lethargy is final. 38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. § 20.1103  (2015). 
 
2.  Evidence received since the January 2004 rating decision is new and material and the claim of entitlement to service connection for memory loss is reopened. 38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156  (2015).

3. Evidence received since the January 2004 rating decision is new and material and the claim of entitlement to service connection for memory loss is reopened. 38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156  (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

With respect to an application to reopen a claim for service connection, VA must notify the claimant of the evidence that is necessary to both reopen the previously denied claim and to establish entitlement to service connection.  To satisfy this requirement, VA is required to look at the bases for the prior denial of service connection and to provide the Veteran with notice that describes what evidence is needed to substantiate those elements required to establish service connection that were found to be insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Because, however, the Board finds new and material evidence has been received by VA in the present case, it need not further discuss that aspect of VA's duties to notify and assist a claimant. 

II. New and material evidence 

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed to the Board and remained denied, may not be reopened and allowed. 38 U.S.C.A. §§ 7104, 7105(c),(d)(3); 38 C.F.R. §§ 20.1100, 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007). 

The RO denied service connection for memory loss and lethargy in a January 2004 rating decision.  The Veteran was notified of the decision in March 2004.  The Veteran did not file a timely notice of disagreement regarding this determination.  While additional medical evidence was received within the one year period following the rating decision, none of this evidence discussed memory loss or lethargy and was therefore not new and material to trigger 38 C.F.R. § 3.156(b).  Thus, this rating decision became final.  

Since the prior final denial of the claim in January 2004, recent evidentiary submissions have included VA and private treatment records and the Veteran's own hearing testimony.  

Having reviewed the evidentiary submissions since January 2004, the Board finds that new and material evidence to reopen service connection for memory loss has been received.  Specifically, the January 2004 rating decision denied the claim for memory loss as although the Veteran reported a history of memory loss during the VA examination in 2003 the examiner noted the ability recall recent and remote events was intact.  Evidence submitted since that time includes an October 2005 examination that noted recent and immediate memory was mildly impaired, a December 2006 examination that noted remote, recent and immediate memory were mildly impaired and a December 2009 VA examination which noted memory problems.   

This evidence is new, in that it was not of record at the time of the prior final denial.  It is also not cumulative and redundant of evidence already of record, and is material, as this evidence reflects current symptoms, the lack of which was a basis of the prior final denial of service connection.  Therefore, the claim is reopened. 

Concerning the claim for lethargy, the January 2004 rating decision denied the claim as the record did not indicate the presence of any chronic disability associated with lethargy and to the extent the Veteran had some symptoms they were attributed to the PTSD and bipolar disorder.  Evidence received since the January 2004 rating decision includes a January 2014 VA treatment record that noted an assessment of lethargy, somnolence and edema and further indicated the physician suspected there was an element of hypothyroidism contributing.  

This evidence is new, in that it was not of record at the time of the prior final denial.  It is also not cumulative and redundant of evidence already of record, and is material, as this evidence reflects current symptoms which were not attributed to the PTSD, the lack of which was a basis of the prior final denial of service connection.  Therefore, the claim is reopened. 







ORDER

New and material evidence having been received, the service connection claim for memory loss is reopened.

New and material evidence having been received, the service connection claim for lethargy is reopened.


REMAND

The Veteran seeks service connection for diabetes and for fatigue, memory loss and for lethargy.  

The Veteran reports fatigue, lethargy and memory loss which she attributes to her service in the Persian Gulf.  The Board notes she is already in receipt of service connection for PTSD, hypothyroidism and a traumatic brain injury (TBI).  It is unclear whether all of the symptoms are related to these service-connected conditions or whether she has disabilities related to the fatigue, lethargy and memory loss separate and apart from the PTSD and TBI.  Accordingly, a VA examination should be obtained.

Next, regarding the service connection claim for diabetes, the Board notes the Veteran has presented a current diagnosis of this disorder.  At her May 2016 personal hearing, she testified that she has been told this disorder may be caused or aggravated by her service-connected hypothyroidism or the sleep problems associated with the PTSD.  She further alleged that the condition was directly related to the weight gain and sleep issues she experienced during service.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  She has yet to be afforded a VA examination regarding the etiology of her diabetes.  As the Veteran has presented evidence of a current disorder and a plausible nexus to a service-connected disability, the Board finds a VA examination is warranted, as this evidence is sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, remand on this basis is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA examination to assist in determining the nature and etiology of the currently diagnosed diabetes.  The claims file should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the record in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions expressed and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should offer the following opinions:
a) Is it as likely as not (a 50 percent or greater probability) that the currently diagnosed diabetes had its onset during service, manifested to a compensable degree within a year of service separation, or is due to or the result of an in-service disease or injury?   The examiner should specifically discuss the Veteran's contention of weight gain during service and the report of exposure to various toxins in the Persian Gulf.

b) Is it as likely as not (a 50 percent or greater probability) that the currently diagnosed diabetes is due to, the result of, or has been aggravated (permanently worsened in severity beyond the natural progression of the disease) by, the Veteran's service-connected hypothyroidism?  

c) Is it as likely as not (a 50 percent or greater probability) that the currently diagnosed diabetes is due to, the result of, or has been aggravated (permanently worsened in severity beyond the natural progression of the disease) by, the Veteran's service-connected PTSD, and specifically the sleep issues associated with the PTSD?  

In providing the requested opinion, the examiner is reminded that the Veteran is competent to testify regarding such observable symptomatology.  A complete rationale for any provided medical opinion is necessary.  

2.  Schedule an appropriate VA examination to assist in determining the nature and etiology of the currently diagnosed memory loss, fatigue and lethargy.  The claims file should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the record in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions expressed and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should offer the following opinions:

a) Clarify the Veteran's diagnosis related to memory loss, fatigue and lethargy.

The examiner should specifically discuss whether the Veteran's symptoms are attributable to the service-connected PTSD with bipolar disorder, hypothyroidism and TBI.  

b) If the Veteran has any diagnosis separate from the PTSD with bipolar, hypothyroidism and TBI, the examiner should opine as to whether it is at least as likely as not any such disorder was incurred in service.   

In providing the requested opinion, the examiner is reminded that the Veteran is competent to testify regarding such observable symptomatology.  A complete rationale for any provided medical opinion is necessary.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

